Per curiam.
This appeal involves a dispute between appellant, Moye Browning VFW Post No. 8536, and appellees, who own the land partially surrounding the one-acre parcel on which appellant formerly maintained a building which has now been destroyed by fire. The crux of the appeal is whether appellant has any valid claim to the one acre of land either by deed or by contract for its use, or whether, as appellees contend, appellees are solely entitled to ownership and use of the property and were authorized to block access to it and prevent re-building, *365acts which precipitated the bringing of suit by appellant.
Submitted March 18, 1974
Decided June 12, 1974.
Paul J. Jones, Jr., Eric L. Jones, for appellant.
E. L. Stephens, Jr., for appellees.
The case was tried to a jury, which returned a verdict for appellees after hearing evidence from both parties concerning ownership claims, the public or private nature of the access road blocked by appellees, and the terms of the claimed agreement allowing use by appellant. Review of the record shows that the verdict was authorized by the evidence, and therefore Enumerations 1, 2, 4 and 5 are without merit. Enumeration 3 relating to the denial of appellant’s new trial motion on various special grounds is similarly without merit.

Judgment affirmed.


All the Justices concur.